  EXHIBIT 10.3

 

FIRST AMENDMENT AND RESTATEMENT

OF

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

 

First Amendment and Restatement to Convertible Promissory Note Purchase
Agreement (this "First Amended and Restated Amendment"), effective as of
December 15, 2015, is entered into by and among Kingfish Holding Corporation, a
Delaware corporation (the "Company"), and James K. Toomey, an individual with
his business address at 6425 28th Avenue East, Bradenton, Florida 34208 (the
"Investor"). This First Amended and Restated Amendment amends, restates, and,
except as specifically provided herein, supersedes the prior Convertible
Promissory Note Purchase Agreement, effective as of May 13, 2015 (the "Original
Purchase Agreement"). This First Amended and Restated Amendment sets forth the
amended terms and conditions of, and, except as specifically provided otherwise
herein, restates in its entirety, the Original Purchase Agreement and certain of
the terms of the Convertible Notes (defined below) issued pursuant to the
Original Purchase Agreement. All capitalized terms in this Amended and Restated
Amendment shall have the meanings ascribed to them in Section 5.1 hereof, unless
otherwise indicated.

 

RECITALS

 

WHEREAS, the parties hereto entered into the Original Purchase Agreement to
formalize two loan advances made by the Investor in March 2015 to the Company in
aggregate principal amount of Sixty Thousand Dollars ($60,000) in such principal
amounts and on or about such dates as set forth in Exhibit A hereto (each such
advance, a "Loan" and collectively the "Loans");

 

WHEREAS, each Loan was evidenced by a convertible promissory note in the
principal amount of such Loan issued to the Investor (each, an "Original
Convertible Note" and collectively the, "Original Convertible Notes"), which
Original Convertible Notes for all such Loans were issued and delivered by
Company concurrently with the execution of the Original Purchase Agreement;

 

WHEREAS, upon the occurrence of certain triggering events, the Original
Convertible Notes were convertible, in whole or in part, at the option of the
holder at any time prior to the maturity date thereof, into shares of common
stock, par value $0.0001 per share, of the Company ("Common Stock"), at the
then-Conversion Price;

 

WHEREAS, the parties have recently have reviewed the arrangements between them
and have agreed, in the best interests of the Company and its other
stockholders, to revise the Original Convertible Notes outstanding under the
Original Purchase Agreement to: (a) change the Conversion Price to $1.00 per
share, (b) delete certain conditions to the exercise of the Optional Conversion
Rights (as defined in the Outstanding Convertible Notes) that are no longer
necessary in order to issue the Common Stock under the Certificate of
Incorporation upon exercise of such conversion rights, such as the Authorization
Actions (as defined in the Outstanding Convertible Notes), and (c) make other
clean-up changes and to delete historical references or conditions that no
longer apply due solely to the passage of time;

 

WHEREAS, the parties also agreed that for purposes of clarity that all changes
made to the Purchase Agreement and the Original Convertible Notes should be
included in amended and restated agreements.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants and agreements contained in this
Agreement and other valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

 

 1

 

 

1. Amount and Terms of Loans.

 

1.1 The Loans. The Company acknowledges receipt of the Loans in aggregate
principal amount of Sixty Thousand Dollars ($60,000) in such principal amounts
and on or about such dates as set forth in Exhibit A hereto. Each Loan shall be
evidenced by the amended and restated convertible promissory note in the
principal amount of such Loan issued to the Investor in substantially the form
attached hereto as Exhibit B (each, an "Amended and Restated Convertible Note"
and collectively the, "Amended and Restated Convertible Notes"), which Amended
and Restated Convertible Notes for all such Loans shall be issued and delivered
by Company concurrently with the execution of this First Amended and Restated
Amendment. Upon issuance of each Amended and Restated Convertible Note, the
previously issued Original Convertible Notes, as amended, reflecting such Loans
shall be extinguished and be of no further force or effect.

 

1.2 Loans Fully Funded. The Company acknowledges that the Investor has fully
funded each of the Loans on or about their dates as set forth in Exhibit A and
the Company received the all of the proceeds therefrom on or about such date.

 

1.3 Terms and Conditions of the Loans. Each of the Loans individually and all of
the Loans in the aggregate were made by the Investor to the Company on the basis
of the representations, warranties, covenants and agreements contained in the
Original Purchase Agreement, and subject to the terms and conditions set forth
of in the Original Purchase Agreement.

 

2. Representations, Warranties, and Covenants of the Company. The Company hereby
represents and warrants to the Investor as follows:

 

2.1 Continuation of Representations and Warranties of the Company from Original
Purchase Agreement. Each of the representations and warranties made by the
Company to the Investor in the Original Purchase Agreement are incorporated
herein by reference and continue to be effective as of the dates stated therein
with the full force and effect as they were originally made to the Investor.

 

2.2 Organization, Standing, and Power. The Company is a corporation duly
incorporated, validly existing, and, as of the date of this Agreement, in good
standing under the Laws of the State of Delaware, and has the requisite
corporate power and authority to own, lease, operate and otherwise hold its
properties and assets and to carry on its business as it is now being conducted.

 

2.3 Authority; Due Execution.

 

(a) The Company has all of the requisite corporate power and authority to
execute and deliver this First Amended and Restated Amendment and each of the
Amended and Restated Convertible Notes (this First Amended and Restated
Amendment and all of the Amended and Restated Convertible Notes are referred to
collectively as, the "Loan Documents"), and to carry out and perform its
obligations under the Loan Documents, and to consummate the transactions
contemplated thereby. The execution, delivery, and performance by the Company of
the Loan Documents, including the delivery of each of the Amended and Restated
Convertible Notes and the reservation of Common Stock issuable upon conversion
of all of the Amended and Restated Convertible Notes (the "Conversion Shares"),
and the consummation of the transactions contemplated thereby, has been duly and
validly authorized by all necessary corporate action on the part of the Company.
The Loan Documents have been duly executed and delivered by the Company and,
assuming due and valid authorization, execution and delivery by the Investor, of
each of the Loan Documents will constitute legal, valid, and binding obligations
of the Company, enforceable against it in accordance with their respective terms
(except to the extent enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratoriums, or similar Laws affecting creditors'
rights and remedies generally and except that the availability of the equitable
remedy of specific performance and injunctive relief is subject to the
discretion of the court before which any proceedings may be brought (the
"Bankruptcy and Equity Exceptions").

 

 2

 

 

(b) The Board of Directors of the Company (the "Board of Directors" or the
"Board") has determined that this First Amended and Restated Amendment, the Loan
transactions which are the subject of this this First Amended and Restated
Amendment, and the Amended and Restated Convertible Notes are fair to and in the
best interests of the Company and its stockholders and have approved and adopted
this First Amended and Restated Amendment, the Loan transactions, and each of
Amended and Restated Convertible Notes.

 

2.4 No Conflict or Required Approvals.

 

(a) Neither the execution and delivery of this First Amended and Restated
Amendment or any of the Amended and Restated Convertible Notes, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
or compliance with any of the terms or provisions herein nor any of the Amended
and Restated Convertible Notes by the Company will (i) conflict with or violate
any provision of the Certificate of Incorporation or bylaws of the Company, (ii)
violate, conflict with, constitute or result in a breach of any term, condition,
or provision of, or constitute a default (with or without notice or the lapse of
time, or both) under, or give rise to any right of termination, cancellation, or
acceleration of any obligation or the loss of any material benefit under, or
require a Consent pursuant to, or result in the creation of any material Lien
upon any material assets or properties of the Company pursuant to any of the
terms, provisions, or conditions of any material loan or credit agreement, note,
bond, mortgage, indenture, deed of trust, license, agreement, contract, lease,
Permit, concession, franchise, plan, or other instrument or obligation to which
the Company is a party or by which any of its material assets or properties may
be bound or affected, or (iii) conflict with or violate any judgment, order,
writ, injunction, decree of any court, governmental, regulatory or
administrative agency, commission, authority, instrumentality, or other public
body, domestic or foreign (a "Governmental Entity"), or material Law applicable
to the Company or any of its assets or properties; except in the case of clauses
(ii) and (iii) of this Section 2.4(a), as would not have a material adverse
effect on the Company or its ability to consummate and perform the terms of this
First Amended and Restated Amendment.

 

(b) Neither the execution and delivery of each of the Loan Documents, nor the
consummation of the transactions contemplated by the Loan Documents will require
notice to, registration, declaration, or filing by the Company with, or the
order, authorization, or Permit of, or exception or waiver by, or Consent of, or
any action by, any Governmental Entity other than in connection or compliance
with the provisions of applicable state corporate and securities Laws, and the
United States federal securities Laws.

 

2.5 Capitalization.

 

(a) The authorized capital stock of the Company, prior to giving effect to the
conversion of any of the Amended and Restated Convertible Notes hereby, consists
of (i) 200,000,000 Common Shares, of which 116,712,987 shares are issued and
outstanding, and (ii) 20,000,000 of preferred stock, par value $0.0001 per share
(the "Preferred Stock"), none of which are issued and outstanding.

 

 3

 

 

(b) All issued and outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and nonassessable.

 

(c) No stockholder of the Company or any other person is entitled to any
preemptive rights with respect to the purchase, sale, or issuance of securities
by the Company. Except as required pursuant to the terms of the Loan
Documentsand the outstanding convertible notes identified in Schedule 2.5 of
this Agreement: (i) there are no outstanding or authorized options, warrants,
"phantom" equity rights, agreements, subscriptions, calls, demands, or other
rights, commitments, or arrangements (written or oral, or contingent or
otherwise) of any character to purchase or acquire any capital stock or other
equity investments in any security directly or indirectly convertible into or
exchangeable or exercisable for, the capital stock of or other equity interest
in the Company, including, without limitation, any convertible indebtedness
obligations (collectively, "Options"), (ii) the Company has no outstanding
obligation (contingent or otherwise) to issue any Options or to issue or
distribute to holders of any shares of its capital stock, any evidences of
indebtedness, or assets of the Company, (iii) the Company has no outstanding
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of its capital stock or any interest therein or to pay any dividend
or make any other distribution in respect thereof, and (iv) there are no voting
trusts, trusts, proxies or other similar agreements, understandings, or similar
arrangements to which the Company is a party or by which the Company is bound
with respect to the voting of any shares of capital stock of the Company.

 

2.6 Issuance of Conversion Shares.

 

(a) The issuance, sale, and delivery of the Conversion Shares to the Investor
upon conversion of the Amended and Restated Convertible Notes has been duly
authorized by all necessary corporate action on the part of the Company and the
Conversion Shares, when issued, sold, and delivered in compliance with the
provisions of the Loan Documents, will be duly and validly issued, fully paid,
and nonassessable, and shall be free and clear of any Liens, or preemptive or
other similar rights and will be issued in compliance with all applicable
federal and securities laws.

 

(b) Assuming the accuracy of the representations and warranties of the Investor
contained in Section 3 hereof and in Section 3 of the Original Purchase
Agreement (which are incorporated herein by reference), the offer, issue, and
sale of the Original Convertible Notes (as amended by the Amended and Restated
Convertible Notes) and Conversion Shares (collectively, the "Securities") were,
are, and will be exempt from the registration under the Securities Act of 1933,
as amended (the "Securities Act"), and are exempt from registration and
qualification the securities laws of all other applicable jurisdictions.

 

2.7 Compliance with Laws; No Violations.

 

(a) The Company holds all Permits necessary for it to own, lease, and operate
its assets and properties and to lawfully carry on its business as now conducted
except as would not have a material adverse effect on the Company. All material
Permits are in full force and effect, and the Company is in substantial
compliance with all conditions and requirements of such Permits and all rules
and regulations relating thereto.

 

(b) The Company is not in conflict with, or in default under, or in violation
of: (i) its Certificate of Incorporation or bylaws, or (ii) except as would not
have a material adverse effect on the Company, any Law, Permit, order, judgment,
writ, injunction, or decree applicable to the Company or by which the material
assets or properties of the Company are bound or affected, and no claim is
pending or, to the Knowledge of any of the Company, threatened with respect to
such matters.

 

2.8 No Sales or Liquidation Contemplated. The Company is not in discussions or
negotiations with any third party regarding the sale of the business of the
Company, whether structured as a merger, reverse merger, share exchange, sale of
a controlling interest of its stock, the sale of all or substantially all of the
assets of the business of the Company, or otherwise contemplating a liquidation
of the Company.

 

 4

 

 

2.9 No Broker or Finder. Neither the Company or any of its officers, directors,
have retained or used the services of any broker, finder, investment banker, or
other financial intermediary, nor has the Company paid or agreed to pay any
brokerage, finder's, or other fee or commission in connection with any of the
transactions contemplated by this First Amended and Restated Amendment.

 

2.10 Accuracy of Representations and Warranties. The Company confirms that the
representations and warranties of the Company made to the Investor pursuant to
the Original Purchase Agreement were true and correct as of the date that each
Loan was funded by the Investor ("Loan Date") and are true and correct as of the
date of the Original Purchase Agreement.

 

3. Representations, Warranties, and Covenants of the Investor.The Investor
hereby represents and warrants to the Company as follows:

 

3.1 Continuation of Representations and Warranties of the Investor from Original
Purchase Agreement. Each of the representations and warranties made by the
Investor to the Company in the Original Purchase Agreement and are incorporated
herein by reference and continue to be effective as of the dates stated therein
with the full force and effect as there were originally made to the Company

 

3.2 Authority; No Conflict or Required Consents.

 

(a) The Investor is an individual who has full legal capacity to execute and
deliver this First Amended and Restated Amendment, to perform his obligations
hereunder and thereunder, and to consummate the transactions contemplated
hereby. This First Amended and Restated Amendment has been duly executed and
delivered by the Investor and, assuming valid authorization, execution and
delivery hereof by the Company, constitutes a legal, valid and binding
obligation of the Investor enforceable against him in accordance with its terms
(subject to the Bankruptcy and Equity Exceptions).

 

(b) Neither the execution, delivery or performance of this First Amended and
Restated Amendment by the Investor, nor the consummation by the Investor of the
transactions hereby, or compliance by the Investor with any of the terms or
provisions herein will conflict with or violate any order, writ, Injunction,
decree, or Law applicable to the Investor, or any of his properties or assets
that will materially impair the ability of the Investor to perform his
obligations under this First Amended and Restated Amendment.

 

(c) Neither the execution or delivery of this First Amended and Restated
Amendment by such Investor, nor the consummation of the transactions
contemplated hereby, will require notice to, registration, declaration, or
filing by the Investor with, or Permit or Consent of, or any action by any
Governmental Entity.

 

3.3 Investment Representations.

 

(a) The Investor affirms that he has been advised and understands that (i) the
Securities have not been registered under the Securities Act or registered or
qualified under the securities Laws of any other jurisdiction and are being sold
in reliance upon an exemption from registration under such Laws, (ii) he may not
transfer the Securities unless they are subsequently registered and qualified
under such Laws or, in the opinion of counsel reasonably satisfactory to the
Company, an exemption from such registration and qualification is available, and
(iii) any Transfer that is permitted must satisfy certain legal, procedural and
other requirements.

 

 5

 

 

(b) The Investor: (i) is the sole and true party in interest, and has acquired
the Securities solely for his own account, not as a nominee or agent, for
investment purposes only, and not with an intent or a view to the sale or
distribution of any part thereof within the meaning of Section 2(a)(11) of the
Securities Act, (ii) does not have any present intent of making a Transfer of,
granting a participation in, or otherwise distributing the Securities in a
manner contrary to the Securities Act or the securities Laws of any other
applicable jurisdiction, nor does the Investor have any contract, undertaking,
agreement, or arrangement with any person to Transfer, grant any participation
in, or otherwise distribute any of the Securities to such person, and (iii) does
not presently have any reason to anticipate any change in circumstances or other
particular occasion or event which would cause the Investor to need to sell the
Securities, except in accordance with the terms of this Agreement and in
compliance with all applicable federal and state securities Laws.

 

(c) The Investor understands and acknowledges that only the Company can register
the Securities under applicable securities Laws; the Company does not have any
present intention to register the Securities under the Securities Act or the
securities Laws of any other jurisdiction; there is a limited public market for
the Common Stock; and, as a result an investment in the Securities may not be
liquid and that the Investor must bear the economic risk of the investment
indefinitely. In this regard, the Investor further represents that it has
adequate means of providing for his current needs and possible personal
contingencies, it can afford to bear the economic risk of holding the Amended
and Restated Convertible Notes and the Conversion Shares for an indefinite
period of time, it has no need for liquidity in its investment in the Amended
and Restated Convertible Notes or the Conversion Shares, and he has the net
worth sufficient to bear the risks of and to sustain a complete loss of his
entire investment in the Company.

 

(d) The Investor confirms that it is aware and understands that no federal or
state agency has made any finding or determination as to the fairness of this
offering nor has made any recommendation or endorsement of the Securities.

 

(e) Such Investor recognizes that an investment in the Securities and the
Company involves certain risks, and such Investor has taken full cognizance of,
understands, and is willing to bear the risks related to the ownership of the
Securities.

 

3.4 Knowledge and Experience. The Investor has sufficient knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated by this First Amended and
Restated Amendment and the Investor is able to bear the economic risk of its
investment in the Securities and the Company.

 

3.5 Accredited Investor; Not a Bad Actor. The Investor is (a) an "accredited
investor" as such term is defined in Rule 501(a) promulgated under the
Securities Act and (b) is not subject to any "bad actor" disqualification set
forth in Rule 506(d) of Regulation D or any similar disqualification provision
that could adversely affect the Company's reliance on any federal or state
securities registration exemption or that could otherwise adversely affect the
offering of the Securities.

 

3.6 Information Provided. The Investor represents, acknowledges and confirms
that:

 

(a) prior to the amendment of the Convertible Notes and issuance of the Amended
and Restated Convertible Notes to him pursuant this First Amended and Restated
Amendment, the Investor: (i) has been given access to all material books and
records of the Company and all material contracts and documents relating to the
sale of the Securities pursuant to this Agreement, (ii) has been given an the
opportunity to ask questions of, and receive answers from, representatives of
the Company concerning Company and the terms and conditions of the amendment of
the Convertible Notes and issuance of the Amended and Restated Convertible Notes
by the Company to the Investor, and (iii) confirms that he has been furnished
with all such requested information and all questions asked by such Investor
have been answered to his full satisfaction.

 

 6

 

 

(b) the Investor has acquired the Securities and approved the amendments thereto
as represented by the Amended and Restated Convertible Notes without being
furnished any offering literature or prospectus other than any documents or
answers to questions so furnished to him by the Company.

 

(c) in addition to the representations set forth in Section 3.6(a) hereof, the
Investor, because of his relationship with the Company as a director thereof, is
in possession of or has complete and unrestricted access to, all material
information concerning the Company, its business, operations, and financial
condition and, as a result thereof, is thoroughly familiar with the speculative
nature and risks of an investment in the Securities and is willing to bear the
risks related to the amendment and ownership of the Securities. The Investor has
been given access to all material information concerning the Company which is
available or known to the Company.

 

(d) the Investor has not relied on any statement or representation of the
Company or of any of its Affiliates, attorneys, agents, or other
representatives, except as specifically set forth or referenced in this
Agreement or provided in accordance with Section 3.6(a) of this Agreement.

 

3.6 Reliance on Investor's Representations. The Investor acknowledges and
understands that the representations, warranties, and covenants contained in
this Section 3 of the Agreement are being furnished, in part, and will be relied
on by the Company in determining whether this offering of the Securities (and
particularly, the Conversion Shares) is exempt from registration under the
Securities Act and the securities laws of all other applicable jurisdictions
and, accordingly, confirms that all such statements contained herein are true,
complete, and accurate as of the date hereof, and shall be true, accurate, and
complete as of the date that this Agreement is executed and delivered, and shall
survive the execution and delivery of this Agreement. If any events occur or
circumstances exist prior to the issuance of the Conversion Shares to the
Investor which would make any of the representations, warranties, agreements, or
other information of the Investor set forth herein untrue or inaccurate, the
Investor agrees to immediately notify the Company in writing of such fact
specifying which representations, warranties, or covenants are not true,
correct, or accurate, and the reasons therefor.

 

3.7 No Broker or Finder. Such Investor has not retained or used the services of
any broker, finder, investment banker, or other intermediary, nor has any
Investor paid or agreed to pay any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement.

 

3.8 Accuracy of Representations and Warranties. The Investors confirms that the
representations and warranties of the Investor made to the Company pursuant to
the Original Purchase Agreement were true and correct as of each Loan Date and
are true and correct as of the date of the Original Purchase Agreement.

 

4. Additional Agreements.

 

4.1 Agreement Not to Transfer Securities. The Investor hereby agrees that he
will not, directly or indirectly, Transfer or offer to Transfer any of the
Securities (or solicit any offers to buy, purchase, or otherwise acquire or take
a pledge of any the Securities), except in compliance with this First Amended
and Restated Amendment, the Securities Act and the securities Laws of all other
applicable jurisdictions, as well as the rules and regulations promulgated
thereunder.

 

 7

 

 

4.2. Investor's Indemnification Agreement. The Investor acknowledges that
understands the meaning and legal consequences of the representations,
warranties and covenants contained in Section 3 of the Original Purchase
Agreement and Section 3 of this First Amended and Restated Amendment, especially
as it relates to the reliance referenced in Section 3.6(e) thereof and hereof,
and agrees to indemnify and hold harmless the Company and its agents, employees,
and representatives from and against any and all losses (including reasonable
attorney's fees), damage or liabilities due to or arising out of (a) any
misrepresentations, misstatements, or omissions with respect to any of the
representations or warranties contained in the Original Purchase Agreement by
the Investor, or (b) any misrepresentations, misstatements, or omissions with
respect to any of the representations or warranties, or a breach of any of the
covenants or agreements, contained in this First Amended and Restated Amendment
by the Investor.

 

4.3 Reservation of Convertible Shares. The Company hereby represents and agrees
that:

 

(a) it will at all times have authorized and will reserve and keep available,
solely for issuance and delivery to the Investor (or any subsequent holder of
the Amended and Restated Convertible Notes), that number of shares of its Common
Stock (or other securities and property) that may be required from time to time
for issuance and delivery of the Conversion Shares to the Investor (or any
subsequent holder of the Amended and Restated Convertible Notes) upon conversion
of the Amended and Restated Convertible Notes.

 

(ii) it shall take all necessary steps to ensure that the Conversion Shares,
when issued in accordance with this First Amended and Restated Amendment and the
respective Amended and Restated Convertible Notes, shall be duly and validly
issued, shall be fully paid and nonassessable, free and clear of any claim,
lien, encumbrance, or security interest of any kind whatsoever, and free from
all preemptive rights of any security holders of the Company.

 

(iii) it shall take all action as may be necessary to assure that such
Conversion Shares (and any other securities and property) may be issued and
delivered as provided herein and as set forth in the associated Amended and
Restated Convertible Note without violation of any applicable law or regulation,
or of any requirements, of any domestic securities exchange or inter dealer
quotation system upon which the Common Stock may be listed; provided, however,
that the Company shall not be required to effect a registration under federal or
state securities laws.

 

4.4 Amended and Restated Convertible Notes. The Investor agrees that by
acceptance of the Amended and Restated Convertible Notes pursuant to the terms
of this First Amended and Restated Amendment, he will be bound by the terms of
the Amended and Restated Convertible Notes.

 

4.5 Documentary Stamp Taxes. The Company agrees to pay all documentary stamp
taxes, if any, required to be paid in connection with the issuance and delivery
of the Amended and Restated Convertible Notes to the Investor.

 

4.6 Further Assurances. On or after the date of this First Amended and Restated
Amendment, each of the parties shall execute and deliver, or cause to be
executed and delivered, such further documents, certificates, and instruments
reasonably required to issue and distribute the Securities to the Investor, and
to perform such further acts as may be reasonably requested in order to convey
the Securities to the Investor, all on terms contained herein, and otherwise to
comply with the terms of this First Amended and Restated Amendment and
consummate the transactions herein provided.

 

 8

 

 

5. General Provisions.

 

Section 5.1 Definitions.

 

(a) Except as otherwise provided herein, the capitalized terms set forth below
shall have the following meanings:

 

"Affiliate" shall mean, as to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person. For purposes of this definition, (i)
the term "control" (including the term "controlling," "controlled by" and "under
common control," or correlative terms) means the possession, direct or indirect,
of the power to direct the management and policies of a Person, whether as an
officer or director, through the ownership of voting securities, by contract or
otherwise.

 

"Business Day" shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks in the State of Florida are authorized or required by Law
or executive order to close.

 

"Consent" shall mean any consent, order, approval, authorization, clearance,
exemption, waiver, ratification, or similar affirmation by any Person.

 

"Entity" shall mean any general partnership, limited partnership, corporation,
joint venture, trust, limited liability company, limited liability partnership,
unincorporated organization, business trust, cooperative or association.

 

"Law(s)" means any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its assets, properties,
liabilities, or business, including those promulgated, interpreted, or enforced
by any Governmental Entity.

 

"Liens" shall mean all liens, encumbrances, charges, pledges, claims, security
interests, equities, options, warrants, rights to purchase or acquire, and other
defects in title.

 

"Permits" shall mean all permits, licenses, variances, certificates, filings,
franchises, notices, rights, and Consents of and from all Governmental Entities.

 

"Person" shall mean an individual or an Entity.

 

"Transfer" shall be construed broadly and shall include to mean, in the context
of a transfer of any of the Securities, any sale, assignment, participation,
gift, bequest, distribution, exchange, pledge, hypothecation, placement of a
lien thereon or a grant of a security interest therein or other encumbrances
thereon, judicial attachment, contribution to a trust or other Entity, or other
transfer or disposition (voluntarily or involuntarily, by operation of law or
otherwise, and whether as security or otherwise) by a Holder of all or a portion
of its Securities or any right or interest therein. For purposes of this
definition, a "Transfer" shall include the sale, assignment, participation,
gift, bequest, distribution, exchange, pledge, hypothecation, placement of a
lien thereon or a grant of a security interest therein or other encumbrances
thereon, judicial attachment, contribution to a trust or other Entity, or other
transfer or disposition (voluntarily or involuntarily, by operation of law or
otherwise, and whether as security or otherwise) of a controlling equity
interest in any Person which owns of record any of the Securities.

 

 9

 

 

(b) The following terms shall have the meanings ascribed thereto in the Section
set forth opposite such term:

 



Term

 

Section

 

Amended and Restated Convertible Note(s)

 

1.1

Bankruptcy and Equity Exceptions

 

2.3(a)

Board of Directors (or Board)

 

2.3(b)

Common Stock

 

Recitals

Company

 

Preamble

Conversion Shares

 

2.3(a)

First Amended and Restated Amendment

 

Preamble

Governmental Entity

 

2.4(a)

Investor

 

Preamble

Loan(s)

 

Recitals

Loan Date

 

2.10

Loan Documents

 

2.3(a)

Original Convertible Note(s)

 

Recitals

Original Purchase Agreement

 

Preamble

Options

 

2.5(c)

Preferred Stock

 

2.5(a)

Securities

 

2.6(b)

Securities Act

 

2.6(b)

 

(c) Any singular term in this Agreement shall be deemed to include the plural,
and any plural term the singular. Whenever the words "include," "includes," or
"including" are used in this Agreement, they shall be deemed followed by the
words "without limitation."

 

5.2 Expenses. Except as otherwise provided in this First Amended and Restated
Amendment, whether or not the transactions contemplated herein are consummated,
each party hereto shall bear and pay its own fees, costs and expenses incident
to preparing, entering into and carrying out this Agreement and to consummating
the transactions contemplated hereby.

 

5.3 Entire Agreement. Except as otherwise expressly provided herein, this First
Amended and Restated Amendment and the other documents, agreements, and
instruments, executed and delivered pursuant to or in connection with, or
incorporated by reference into, this First Amended and Restated Amendment,
including, without limitation, the Amended and Restated Convertible Notes,
contains the entire agreement among the parties hereto with respect the subject
matter hereof, and such agreement supersedes all prior arrangements or
understandings with respect to the subject matter hereof, both written and oral.

 

5.4 Amendment and Modification. Except as otherwise expressly set forth in this
First Amended and Restated Amendment, any term of this First Amended and
Restated Amendment may be amended or terminated and the observance of any term
of this First Amended and Restated Amendment may be waived (either generally or
in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Investor. No waivers of or exceptions to
any term, condition or provision of this First Amended and Restated Amendment,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.

 

 10

 

 

5.5 Survival of Representations. The representations and warranties in this
First Amended and Restated Amendment and in any certifi-cate delivered pursuant
hereto shall survive the execution and delivery of this First Amended and
Restated Amendment.

 

5.6 No Assignment. None of the parties hereto may assign any of its rights or
delegate any of its obligations under this First Amended and Restated Amendment
to any other Person, and any such purported assignment or delegation that is
made without the prior written consent of the other parties to this First
Amended and Restated Amendment shall be void and of no effect.

 

5.7 Notices. All notices or other communications given or made pursuant to this
First Amended and Restated Amendment shall be in writing and shall be
(a) delivered by registered or certified mail, return receipt requested, postage
prepaid, (b) by expedited mail or package delivery service guaranteeing next
Business Day delivery, (or, for international deliveries, the earliest Business
Day that such delivery service can guarantee delivery if so requested and paid
for), or (c) delivered personally, by hand, to the persons at the addresses set
forth below (or at such other address as may be provided hereunder):

 

If to Company:

 

Ted Sparling, President & CEO

Kingfish Holding Corporation

2641 49th Street

Sarasota, FL 34234

 

with a copy to:

 

Carlton Fields Jorden Burt, P.A.

Corporate Center Three at International Plaza

4221 West Boy Scout Blvd., Ste. 1000

Tampa, FL 33607-5780

Attn: Richard A. Denmon

Telephone: 813-229-4219

Facsimile: 813-229-4133

 

If to the Investor: At the address shown in the stockholder records of the
Company.

 

Any notice or other communications to be given or that may be given pursuant to
this First Amended and Restated Amendment shall be deemed to have been given:
(x) three calendar days after the deposit of such notice or communication in the
United States Mail, registered or certified, return receipt requested, with
proper postage affixed thereto; (y) on the first Business Day after depositing
such notice of communication with Federal Express, Express Mail, or other
expedited mail or package delivery service guaranteeing delivery no later than
the next Business Day if next Business Day delivery service has been requested
and paid for (or on such Business Day as such delivery service has been
requested, guaranteed, and paid for); or (z) upon delivery if hand delivered or
telecopied to the appropriate address and person as provided hereinabove or to
the person to whose attention the notice is to be given to the other parties in
the manner hereinabove provided.

 

5.8 Governing Law; Jurisdiction.

 

(a) This First Amended and Restated Amendment shall in all respects be governed
by and construed in accordance with the Laws of the State of Florida, without
giving effect to the principles of conflict of Laws thereof.

 

 11

 

 

(b) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this First Amended and
Restated Amendment or the transactions contemplated hereunder shall be brought
solely in the courts of the State of Florida located in Hillsborough County,
Florida, or, if it has or can acquire jurisdiction, in the United States
District Court for the Middle District of Florida (Orlando or Tampa Division),
and each of the parties hereto hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and waives any objection to the venue or the
convenience of forum of any such courts. 

 

5.9 Specific Performance. Each party hereto agrees that irreparable damage would
occur in the event that any of the provisions of this First Amended and Restated
Amendment was not performed in accordance with its specific terms or was
otherwise breached, and it is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this First
Amended and Restated Amendment Agreement and to enforce specifically the terms
and provisions hereof in any court of the United States of any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

5.10 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS FIRST AMENDED AND RESTATED AMENDMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

 

5.11 Severability. The provisions of this First Amended and Restated Amendment
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof. Any term or provision of this First Amended and Restated
Amendment that is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this First Amended and Restated Amendment or affecting the
validity or enforceability of any of the terms or provisions of this Agreement
in any other jurisdiction. If any provision of this First Amended and Restated
Amendment is so broad as to be unenforceable, the provisions shall be
interpreted to be only so broad as is enforceable.

 

5.12 Attorney Fees. A party in breach of this First Amended and Restated
Amendment shall, on demand, indemnify and hold harmless the other party or
parties for and against all reasonable out-of-pocket expenses, including legal
fees, incurred First Amended and Restated Amendment by such other party or
parties by reason of enforcement and protection of its or their rights under
this Agreement. The payment of such expenses is in addition to any other relief
to which such other party may be entitled.

 

5.13 Counterparts; Electronic Signatures. This First Amended and Restated
Amendment may be executed in one or more separate counterparts, each of which,
when so executed and delivered, shall be deemed to constitute an original, but
all of which together shall constitute one and the same instrument. A party may
deliver this Agreement by transmitting a facsimile or other electronic signature
of this License signed by such party (via PDF, TIFF, JPEG or the like) to the
other party, which facsimile or other electronic signature shall be deemed an
original for all purposes.

 

5.14 Captions. The captions contained in this First Amended and Restated
Amendment are for reference purposes only and are not part of this Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 12

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf all as of the date first written above.

 

 



 

COMPANY:

 

 

 

 

 

KINGFISH HOLDING CORPORATION,
a Delaware corporation  

    By:/s/ Ted Sparling

 

 

 

Ted Sparling

 

 

 

President & CEO

 



 

INVESTOR:

 

/s/ James K. Toomey                          

James K. Toomey

 

[SIGNATURE PAGE TO FIRST AMENDMENT AND RESTATEMENT TO CONVERTIBLE PROMISSORY

NOTE PURCHASE AGREEMENT OF MAY 13, 2015 (DECEMBER 15, 2015)]

 

 13

 

 


Schedule 2.5(c)

Outstanding Notes

 



Note No.

 

 

Effective Date of Loan

 

Principal
Amount

 

 

Interest
Rate

 

 

Conversion
Rate

13

 

 

09/08/15

 

$20,000

 

 

 

3.5%

 

$1.00 per share

10

 

 

12/19/14

 

$60,000

 

 

 

3.5%

 

$1.00 per share

9

 

 

09/17/14

 

$20,000

 

 

 

3.5%

 

$1.00 per share

8

 

 

05/22/14

 

$20,000

 

 

 

3.5%

 

$1.00 per share

7

 

 

04/24/14

 

$20,000

 

 

 

3.5%

 

$1.00 per share

6

 

 

01/13/14

 

$10,000

 

 

 

3.5%

 

$1.00 per share

5

 

 

11/13/13

 

$10,000

 

 

 

3.5%

 

$1.00 per share

4

 

 

10/21/13

 

$10,000

 

 

 

3.5%

 

$1.00 per share

 

 14

 

 

EXHIBIT A

 

Loan Advances

 



Date of Loan Advance

 

Note No.

 

 

Principal Amount of Loan Advance

 

 

 

 

 

 

 

 

March 5, 2015

 

 

11

 

 

$

20,000

 

March 16, 2015

 

 

12

 

 

$

40,000

 

Aggregate Loan Amount

 

 

 

 

 

$

60,000

 



 



 A-1

 



 



EXHIBIT B

 

EXHIBIT B-1

 

THIS AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED
UNDER SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE
SECURITIES LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED, NOR WILL ANY
ASSIGNEE, VENDEE, TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNIZED AS HAVING
ACQUIRED ANY SUCH UNITS BY THE ISSUER FOR ANY PURPOSES, EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE SECURITIES
LAWS OF ALL OTHER APPLICABLE JURISDICTIONS OR (2) THE AVAILABILITY OF AN
EXEMPTION FROM SUCH REGISTRATION SHALL BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF THE ISSUER.

 

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 



Note No. 11

May 13, 2015

U.S. $20,000.00  

Tampa, Florida



 

FOR VALUE RECEIVED, the undersigned Kingfish Holding Corporation, a Delaware
corporation (the "Company"), promises to pay to the order of James K. Toomey
("Payee", and Payee and any subsequent permitted holder(s) of this amended and
restated convertible promissory note (the "Note") being referred to collectively
as "Holder"), at Holder's address set forth below (or by wire transfer to
Holder's wire address set forth below) or at such other place as Holder may
designate in writing pursuant to the notice provisions below, the principal sum
of TWENTY THOUSAND DOLLARS ($20,000.00) (the "Principal Amount"), together with
accrued and unpaid interest thereon, said principal and interest to be due and
payable as stated below.

 

This Note is issued pursuant to the terms of that certain Convertible Promissory
Note Purchase Agreement (as amended, the "Purchase Agreement") dated as of May
13, 2015, as amended by theFirst Amendment and Restatement of Convertible
Promissory Note Purchase Agreement, dated as of December 15, 2015, by and
between the Company and the Payee. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Purchase
Agreement. This Note amends, restates in its entirety, and supersedes the prior
Convertible Promissory Note No. 11 issued under the Original Purchase Agreement.

 

1. Interest Rate. The Company promises to pay simple interest on the outstanding
principal amount of this Note from March 5, 2015 (the date that the underlying
loan was originally made by the Holder to the Company) until paid in full at the
fixed rate of three and one-half percent (3.5%) per annum. Interest shall be
calculated on a 365-day year basis and shall be due and payable as set forth
below.

 

2. Maturity. Unless this Note has been previously converted in accordance with
the terms of Section 5 hereof, all outstanding principal and accrued and unpaid
interest on this Note, plus all fees, costs and expenses then due under this
Note, become fully due and payable upon demand by the Holder (the date of any
such demand, the "Maturity Date").

 

3. Payments. No principal amount of this Note or any accrued interest on the
principal balance of this Note is due or payable until the Maturity Date. All
amounts payable hereunder shall be made for the account of the Holder at the
address referred to in Section 8 of this Note.

 

 B1-1

 

 

4. Prepayment. The Company may not prepay this Note prior to the Maturity Date
without the consent of the Holder. Following the Maturity Date, the Company may
prepay any part or all of any amount payable under this Note, including
principal or interest or both, at any time or times without any premium or
penalty whatsoever. Any and all prepayments shall be applied first to
reimbursement of Holder for any costs or expenses incurred by Holder to enforce
or collect amounts owed hereunder, then to repayment of any accrued and unpaid
interest hereunder, and then to principal outstanding hereunder.

 

5. Optional Conversion of Note.

 

(a) Optional Conversion Rights. The outstanding principal balance of this Note
shall be convertible, in whole or in part, at the option of the Holder at any
time prior to the Maturity Date, into shares of common stock, par value $0.0001
per share, of the Company ("Common Stock"), at the then-Conversion Price (as
defined in Section 5(d) below) (the "Optional Conversion Right"). To the extent
that the Holder decides to exercise his or her Optional Conversion Right, then
any unpaid interest on this Note shall be converted into Common Stock on the
same terms as the principal of the Note.

 

(b) Exercise of Optional Conversion Right. The Optional Conversion Right may be
exercised by the Holder, in whole but not in part, at any time, and from time to
time prior to the Maturity Date, by the surrender and presentment of this Note
accompanied by a duly executed Notice of Exercise in the form attached hereto
(the "Exercise Notice"), presented to the Company, at its principal office or at
such other place as the Company may designate by notice in writing to the
Holder.

 

(c) Issuance of Certificates. As soon as practicable after full or partial
conversion of this Convertible Note, the Company at its expense (including,
without limitation, the payment by it of all taxes and governmental charges
applicable to such conversion and issuance of Common Stock) shall cause to be
issued to the Holder a certificate representing the total number of shares of
Common Stock for which this Convertible Note is being converted (the "Conversion
Shares"). This Convertible Note shall be deemed to have been converted, and the
Conversion Shares acquired thereby shall be deemed issued, and the Holder shall
be deemed to have become holders of record of such Conversion Shares, for all
purposes, as of the close of business on the date that this Convertible Note and
the duly executed and completed Conversion Notice, has been presented and
surrendered to the Company in accordance with the provisions of Section 5(b)
hereof, notwithstanding that the transfer books of the Company may then be
closed.

 

(d) Covenants of Company. The Company shall take all action as may be necessary
to assure that such Conversion Shares (and any other securities and property)
may be issued and delivered as provided herein without violation of the
Company's Certificate of Incorporation of bylaws, any applicable law or
regulation, or any requirements of any domestic securities exchange or inter
dealer quotation system upon which the Common Stock may be listed.

 

(e) Definitions. For purposes of this Note:

 

(i) The term "Conversion Price" shall be equal to the quotient of the Principal
Amount plus all accrued and unpaid interest under this Note as of the date of
such calculation divided by the Per Share Value.

 

(ii) The "Per Share Value" shall be $1.00 per share of Common Stock, subject to
adjustment as provided in Section 5(f) hereof.

 

 B1-2

 

 

(ii) The term "Sale of the Company" shall mean (A) any consolidation or merger
of the Company with or into any other corporation or other entity or person, or
any other corporate reorganization, other than any such consolidation, merger or
reorganization in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, continue to hold at least a
majority of the voting power of the surviving entity in substantially the same
proportions (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company's voting power is transferred; provided,
however, that a Sale of the Company shall not include any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof; or (C) a sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company.

 

(f) Anti-Dilution Provisions. The number and kind of securities and other
property that may be acquired upon the conversion of this Note and the
Conversion Price shall be subject to adjustment, from time to time, upon the
happening of any of the following events:

 

(i) In the event that the Company shall declare, pay, or make any dividend upon
its outstanding shares of Common Stock payable in Common Stock or shall effect a
subdivision of the outstanding Common Stock into a greater number of shares of
Common Stock, then the number of Conversion Shares that may thereafter be
purchased upon the exercise of the rights represented hereby shall be increased
in proportion to the increase in the number of outstanding shares of Common
Stock through such dividend or subdivision, and the Per Share Value shall be
decreased in such proportion. In case the Company shall at any time combine the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the number of Conversion Shares that may thereafter be acquired upon the
exercise of the rights represented hereby shall be decreased in proportion to
the decrease through such combination and the Per Share Value shall be increased
in such proportion.

 

(ii) In the event that the Company declares, pays, or makes any dividend or
other distribution upon its outstanding shares of Common Stock payable in
securities or other property (excluding cash dividends and dividends payable in
shares of Common Stock, but including, without limitation, shares of any other
class of the Company's stock or stock or other securities convertible into or
exchangeable for shares of Common Stock or any other class of the Company's
stock or other interests in the Company or its assets), a proportionate part of
those securities or that other property shall be set aside by the Company and
delivered to the Holder in the event that the Holder exercises his Optional
Conversion Right with respect to this Note. The securities and other property
then deliverable to the Holder upon the conversion of this Note shall be in the
same ratio to the total securities and property set aside for the Holder as the
number of Conversion Shares with respect to which this Note is then converted is
to the total number of Conversion Shares that may be acquired pursuant to this
Note at the time the securities or property were set aside for the Holder.

 

(g) Per Share Value Adjustments. Except as otherwise provided in this Section 5,
upon any adjustment of the Per Share Value, the Holder shall be entitled to
purchase, based upon the new Per Share Value, the number of shares of Common
Stock, calculated to the nearest full share, obtained by: (i) multiplying the
(A) number of Conversion Shares that may be acquired pursuant to this Note
immediately prior to the adjustment of the Per Share Value by (B) the Per Share
Value in effect immediately prior to its adjustment, and (ii) dividing the
product so obtained in clause (i) by the new Per Share Value.

 

(h) Prior Notice of a Sale of the Company. Notwithstanding any provision of this
Note to the contrary, in the event that the Company consummates a Sale of the
Company prior to the conversion or repayment in full of this Note, the Company
will give the Holder at least five days prior written notice of the anticipated
closing date of such Sale of the Company.

 

 B1-3

 

 

6. Expenses. In the event of any failure of the Company to pay all amounts due
upon a demand made pursuant to Section 2 of this Note, the Company shall pay all
reasonable attorneys' fees and court costs incurred by Holder in enforcing and
collecting this Note.

 

7. Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 

8. Notices. Any notice or other communications to be given or that may be given
pursuant to this Note shall be deemed to have been given: (x) three (3) calendar
days after the deposit of such notice or communication in the United States
Mail, registered or certified, return receipt requested, with proper postage
affixed thereto; (y) on the first Business Day after depositing such notice of
communication with Federal Express, Express Mail, or other expedited mail or
package delivery service guaranteeing delivery no later than the next Business
Day if next Business Day delivery service has been requested and paid for (or on
such subsequent Business Day as such delivery service has been requested,
guaranteed and paid for); or (z) upon delivery if hand delivered or telecopied
to the appropriate address and person as provided on the signature page to the
Purchase Agreement or to the person to whose attention the notice is to be given
to the other parties in the manner hereinabove provided; provided, however, that
any notice changing Holder's address or wire address shall be effective only
upon receipt by the Company.

 

9. Governing Law.

 

(a) This Note shall in all respects be governed by and construed in accordance
with the laws of the State of Florida, without giving effect to the principles
of conflict of laws thereof.

 

(b) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereunder shall be brought solely in the courts of the
State of Florida located in Hillsborough County, Florida, or, if it has or can
acquire jurisdiction, in the United States District Court for the Middle
District of Florida (Orlando or Tampa Division), and each of the parties hereto
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and waives any objection to the venue or the convenience of forum of any such
courts. 

 

10. Modification; Waiver. No amendment, modification, forbearance or waiver of
any provision of this Note, and no consent with respect to any departure by the
Company therefrom, shall be effective unless the same shall be in writing and
signed by the Holder and the Company

 

11. Assignment. Neither the Company nor the Holder may assign or transfer this
Note without the prior written consent of the other party (not to be
unreasonably withheld) provided that, in no event shall this Note or any
interest herein be transferable, in whole or in part, to any person or entity
under circumstances that would be reasonably likely to violate or trigger a
consent or other approval requirement under applicable laws, including but not
limited to U.S. securities laws, the Foreign Corrupt Practices Act, FINSA, laws
restricting money transfers and payments to persons or entities located in
certain restricted countries, foreign nationals identified on any restricted
list, and associated regulations as in existence at the time, and the laws and
regulations of any other country. Any such written notice shall set forth in
reasonable detail the identity of the new Holder(s) and the terms of transfer of
this Note (including a release by the applicable Holder of any right to receive
any payments hereunder) and the Company shall be obligated to register the
transfer of this Note and make payments to any Holder hereunder only if the
Company determines such transfer or payment is not restricted or prohibited by
any such laws (and the due date of any such payment shall be extended by the
length of time that any such legal restriction or prohibition exists). This Note
shall inure to the benefit of Holder, its successors and assigns, and to any
person to whom Holder may grant an interest in any of the indebtedness evidenced
hereby in compliance with the foregoing restrictions, and shall be binding upon
the Company and its successors and assigns. No person or entity not a direct
party hereto shall be entitled to enforce any rights or obligations hereunder as
a third party beneficiary or otherwise.

 

 B1-4

 

 

12. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.

 

13. Time of Essence. Time is of the essence of the payment and performance of
this Note.

 

14. Miscellaneous. The Company and Holder have participated jointly in the
negotiation and drafting of this Note. In the event an ambiguity or question of
intent or interpretation arises, this Note shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Note. No delay by Holder in enforcing its rights hereunder or
otherwise, shall prejudice Holder's rights to enforce this Note. Neither Party
to this Note will be liable to the other for any failure or delay in performance
under this Note due to circumstances beyond its reasonable control including,
without limitation, Acts of God, labor disruption, war, terrorist threat or
government action, or lack of availability of wire transfer systems or other
international or national systems; provided, that if either party is unable to
perform its obligations under this Note for one of these reasons it shall give
prompt written notice thereof to the other party and the time for performance,
if any, shall be deemed to be extended for a period equal to the duration of the
conditions preventing performance.

 

15. Agreement by Holder. By its acceptance of this Note, Holder agrees to be
bound by the terms hereof.

 

16. Documentary Stamp Taxes. All required Florida documentary stamp taxes due in
connection with this Note have been paid.

 

[Signature Page Follows]

 





 B1-5

 

 



 

KINGFISH HOLDING CORPORATION,

a Delaware corporation

 

    By:

 

 

Name:

 

 

Title:

 




HOLDER:

 

_____________________________ 

James K. Toomey

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE NO. 11 OF
KINGFISH HOLDING CORPORATION]

 

 B1-6

 

 

NOTICE OF EXERCISE

 

(To be executed by the Holder desiring to exercise the right to convert this
Note into shares of common stock, par value $0.0001 per share, of KINGFISH
HOLDING CORPORATION, a Delaware corporation)

 

The undersigned Holder of a Convertible Promissory Note (Note No. 11) hereby
elects to exercise his or her Optional Conversion Right, pursuant to the
provisions of the Note dated May 13, 2015 (as amended on December 15, 2015)
issued to the Holder by Kingfish Holding Corporation, a Delaware corporation, to
receive that number of shares of Common Stock into which the outstanding
principal amount of, and accrued and unpaid interest on, this Note is
convertible at the Conversion Price at the address set forth below.

 

Dated: _______________,

 



Printed Name:

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 



 

(Signature must conform in all respects to the name of holder as specified on
the face of this Note.)

 

 B1-7

 

 




EXHIBIT B-2

 

THIS AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED
UNDER SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE
SECURITIES LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED, NOR WILL ANY
ASSIGNEE, VENDEE, TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNIZED AS HAVING
ACQUIRED ANY SUCH UNITS BY THE ISSUER FOR ANY PURPOSES, EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE SECURITIES
LAWS OF ALL OTHER APPLICABLE JURISDICTIONS OR (2) THE AVAILABILITY OF AN
EXEMPTION FROM SUCH REGISTRATION SHALL BE ESTABLISHED TO THE REASONABLE
SATISFACTION OF THE ISSUER.

 

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

 



Note No. 12

May 13, 2015

U.S. $40,000.00  

Tampa, Florida



 

FOR VALUE RECEIVED, the undersigned Kingfish Holding Corporation, a Delaware
corporation (the "Company"), promises to pay to the order of James K. Toomey
("Payee", and Payee and any subsequent permitted holder(s) of this amended and
restated convertible promissory note (the "Note")being referred to collectively
as "Holder"), at Holder's address set forth below (or by wire transfer to
Holder's wire address set forth below) or at such other place as Holder may
designate in writing pursuant to the notice provisions below, the principal sum
of FORTY THOUSAND DOLLARS ($40,000.00) (the "Principal Amount"), together with
accrued and unpaid interest thereon, said principal and interest to be due and
payable as stated below.

 

This Note is issued pursuant to the terms of that certain Convertible Promissory
Note Purchase Agreement (as amended, the "Purchase Agreement") dated as of May
13, 2015, as amended by theFirst Amendment and Restatement of Convertible
Promissory Note Purchase Agreement, dated as of December 15, 2015, by and
between the Company and the Payee. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Purchase
Agreement. This Note amends, restates in its entirety, and supersedes the prior
Convertible Promissory Note No. 12 issued under the Original Purchase Agreement

 

1. Interest Rate. The Company promises to pay simple interest on the outstanding
principal amount of this Note from March 16, 2015 (the date that the underlying
loan was originally made by the Holder to the Company) until paid in full at the
fixed rate of three and one-half percent (3.5%) per annum. Interest shall be
calculated on a 365-day year basis and shall be due and payable as set forth
below.

 

2. Maturity. Unless this Note has been previously converted in accordance with
the terms of Section 5 hereof, all outstanding principal and accrued and unpaid
interest on this Note, plus all fees, costs and expenses then due under this
Note, become fully due and payable upon demand by the Holder (the date of any
such demand, the "Maturity Date").

 

3. Payments. No principal amount of this Note or any accrued interest on the
principal balance of this Note is due or payable until the Maturity Date. All
amounts payable hereunder shall be made for the account of the Holder at the
address referred to in Section 8 of this Note.

 

 

B2-1


 

 

4. Prepayment. The Company may not prepay this Note prior to the Maturity Date
without the consent of the Holder. Following the Maturity Date, the Company may
prepay any part or all of any amount payable under this Note, including
principal or interest or both, at any time or times without any premium or
penalty whatsoever. Any and all prepayments shall be applied first to
reimbursement of Holder for any costs or expenses incurred by Holder to enforce
or collect amounts owed hereunder, then to repayment of any accrued and unpaid
interest hereunder, and then to principal outstanding hereunder.

 

5. Optional Conversion of Note.

 

(a) Optional Conversion Rights. The outstanding principal balance of this Note
shall be convertible, in whole or in part, at the option of the Holder at any
time prior to the Maturity Date, into shares of common stock, par value $0.0001
per share, of the Company ("Common Stock"), at the then-Conversion Price (as
defined in Section 5(d) below) (the "Optional Conversion Right"). To the extent
that the Holder decides to exercise his or her Optional Conversion Right, then
any unpaid interest on this Note shall be converted into Common Stock on the
same terms as the principal of the Note.

 

(b) Exercise of Optional Conversion Right. The Optional Conversion Right may be
exercised by the Holder, in whole but not in part, at any time, and from time to
time prior to the Maturity Date, by the surrender and presentment of this Note
accompanied by a duly executed Notice of Exercise in the form attached hereto
(the "Exercise Notice"), presented to the Company, at its principal office or at
such other place as the Company may designate by notice in writing to the
Holder.

 

(c) Issuance of Certificates. As soon as practicable after full or partial
conversion of this Convertible Note, the Company at its expense (including,
without limitation, the payment by it of all taxes and governmental charges
applicable to such conversion and issuance of Common Stock) shall cause to be
issued to the Holder a certificate representing the total number of shares of
Common Stock for which this Convertible Note is being converted (the "Conversion
Shares"). This Convertible Note shall be deemed to have been converted, and the
Conversion Shares acquired thereby shall be deemed issued, and the Holder shall
be deemed to have become holders of record of such Conversion Shares, for all
purposes, as of the close of business on the date that this Convertible Note and
the duly executed and completed Conversion Notice, has been presented and
surrendered to the Company in accordance with the provisions of Section 5(b)
hereof, notwithstanding that the transfer books of the Company may then be
closed.

 

(d) Covenants of Company. The Company shall take all action as may be necessary
to assure that such Conversion Shares (and any other securities and property)
may be issued and delivered as provided herein without violation of the
Company's Certificate of Incorporation of bylaws, any applicable law or
regulation, or any requirements of any domestic securities exchange or inter
dealer quotation system upon which the Common Stock may be listed.

 

(e) Definitions. For purposes of this Note:

 

(i) The term "Conversion Price" shall be equal to the quotient of the Principal
Amount plus all accrued and unpaid interest under this Note as of the date of
such calculation divided by the Per Share Value.

 

(ii) The "Per Share Value" shall be $1.00 per share of Common Stock, subject to
adjustment as provided in Section 5(f) hereof.

 

(ii) The term "Sale of the Company" shall mean (A) any consolidation or merger
of the Company with or into any other corporation or other entity or person, or
any other corporate reorganization, other than any such consolidation, merger or
reorganization in which the shareholders of the Company immediately prior to
such consolidation, merger or reorganization, continue to hold at least a
majority of the voting power of the surviving entity in substantially the same
proportions (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of 50% of the Company's voting power is transferred; provided,
however, that a Sale of the Company shall not include any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof; or (C) a sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company.

 

 

B2-2


 

 

(f) Anti-Dilution Provisions. The number and kind of securities and other
property that may be acquired upon the conversion of this Note and the
Conversion Price shall be subject to adjustment, from time to time, upon the
happening of any of the following events:

 

(i) In the event that the Company shall declare, pay, or make any dividend upon
its outstanding shares of Common Stock payable in Common Stock or shall effect a
subdivision of the outstanding Common Stock into a greater number of shares of
Common Stock, then the number of Conversion Shares that may thereafter be
purchased upon the exercise of the rights represented hereby shall be increased
in proportion to the increase in the number of outstanding shares of Common
Stock through such dividend or subdivision, and the Per Share Value shall be
decreased in such proportion. In case the Company shall at any time combine the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the number of Conversion Shares that may thereafter be acquired upon the
exercise of the rights represented hereby shall be decreased in proportion to
the decrease through such combination and the Per Share Value shall be increased
in such proportion.

 

(ii) In the event that the Company declares, pays, or makes any dividend or
other distribution upon its outstanding shares of Common Stock payable in
securities or other property (excluding cash dividends and dividends payable in
shares of Common Stock, but including, without limitation, shares of any other
class of the Company's stock or stock or other securities convertible into or
exchangeable for shares of Common Stock or any other class of the Company's
stock or other interests in the Company or its assets), a proportionate part of
those securities or that other property shall be set aside by the Company and
delivered to the Holder in the event that the Holder exercises his Optional
Conversion Right with respect to this Note. The securities and other property
then deliverable to the Holder upon the conversion of this Note shall be in the
same ratio to the total securities and property set aside for the Holder as the
number of Conversion Shares with respect to which this Note is then converted is
to the total number of Conversion Shares that may be acquired pursuant to this
Note at the time the securities or property were set aside for the Holder.

 

(g) Per Share Value Adjustments. Except as otherwise provided in this Section 5,
upon any adjustment of the Per Share Value, the Holder shall be entitled to
purchase, based upon the new Per Share Value, the number of shares of Common
Stock, calculated to the nearest full share, obtained by: (i) multiplying the
(A) number of Conversion Shares that may be acquired pursuant to this Note
immediately prior to the adjustment of the Per Share Value by (B) the Per Share
Value in effect immediately prior to its adjustment, and (ii) dividing the
product so obtained in clause (i) by the new Per Share Value.

 

(h) Prior Notice of a Sale of the Company. Notwithstanding any provision of this
Note to the contrary, in the event that the Company consummates a Sale of the
Company prior to the conversion or repayment in full of this Note, the Company
will give the Holder at least five days prior written notice of the anticipated
closing date of such Sale of the Company.

 

 

B2-3


 

 

6. Expenses. In the event of any failure of the Company to pay all amounts due
upon a demand made pursuant to Section 2 of this Note, the Company shall pay all
reasonable attorneys' fees and court costs incurred by Holder in enforcing and
collecting this Note.

 

7. Waiver. The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 

8. Notices. Any notice or other communications to be given or that may be given
pursuant to this Note shall be deemed to have been given: (x) three (3) calendar
days after the deposit of such notice or communication in the United States
Mail, registered or certified, return receipt requested, with proper postage
affixed thereto; (y) on the first Business Day after depositing such notice of
communication with Federal Express, Express Mail, or other expedited mail or
package delivery service guaranteeing delivery no later than the next Business
Day if next Business Day delivery service has been requested and paid for (or on
such subsequent Business Day as such delivery service has been requested,
guaranteed and paid for); or (z) upon delivery if hand delivered or telecopied
to the appropriate address and person as provided on the signature page to the
Purchase Agreement or to the person to whose attention the notice is to be given
to the other parties in the manner hereinabove provided; provided, however, that
any notice changing Holder's address or wire address shall be effective only
upon receipt by the Company.

 

9. Governing Law.

 

(a) This Note shall in all respects be governed by and construed in accordance
with the laws of the State of Florida, without giving effect to the principles
of conflict of laws thereof.

 

(b) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereunder shall be brought solely in the courts of the
State of Florida located in Hillsborough County, Florida, or, if it has or can
acquire jurisdiction, in the United States District Court for the Middle
District of Florida (Orlando or Tampa Division), and each of the parties hereto
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and waives any objection to the venue or the convenience of forum of any such
courts. 

 

10. Modification; Waiver. No amendment, modification, forbearance or waiver of
any provision of this Note, and no consent with respect to any departure by the
Company therefrom, shall be effective unless the same shall be in writing and
signed by the Holder and the Company

 

11. Assignment. Neither the Company nor the Holder may assign or transfer this
Note without the prior written consent of the other party (not to be
unreasonably withheld) provided that, in no event shall this Note or any
interest herein be transferable, in whole or in part, to any person or entity
under circumstances that would be reasonably likely to violate or trigger a
consent or other approval requirement under applicable laws, including but not
limited to U.S. securities laws, the Foreign Corrupt Practices Act, FINSA, laws
restricting money transfers and payments to persons or entities located in
certain restricted countries, foreign nationals identified on any restricted
list, and associated regulations as in existence at the time, and the laws and
regulations of any other country. Any such written notice shall set forth in
reasonable detail the identity of the new Holder(s) and the terms of transfer of
this Note (including a release by the applicable Holder of any right to receive
any payments hereunder) and the Company shall be obligated to register the
transfer of this Note and make payments to any Holder hereunder only if the
Company determines such transfer or payment is not restricted or prohibited by
any such laws (and the due date of any such payment shall be extended by the
length of time that any such legal restriction or prohibition exists). This Note
shall inure to the benefit of Holder, its successors and assigns, and to any
person to whom Holder may grant an interest in any of the indebtedness evidenced
hereby in compliance with the foregoing restrictions, and shall be binding upon
the Company and its successors and assigns. No person or entity not a direct
party hereto shall be entitled to enforce any rights or obligations hereunder as
a third party beneficiary or otherwise.

 

 

B2-4


 

 

12. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.

 

13. Time of Essence. Time is of the essence of the payment and performance of
this Note.

 

14. Miscellaneous. The Company and Holder have participated jointly in the
negotiation and drafting of this Note. In the event an ambiguity or question of
intent or interpretation arises, this Note shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Note. No delay by Holder in enforcing its rights hereunder or
otherwise, shall prejudice Holder's rights to enforce this Note. Neither Party
to this Note will be liable to the other for any failure or delay in performance
under this Note due to circumstances beyond its reasonable control including,
without limitation, Acts of God, labor disruption, war, terrorist threat or
government action, or lack of availability of wire transfer systems or other
international or national systems; provided, that if either party is unable to
perform its obligations under this Note for one of these reasons it shall give
prompt written notice thereof to the other party and the time for performance,
if any, shall be deemed to be extended for a period equal to the duration of the
conditions preventing performance.

 

15. Agreement by Holder. By its acceptance of this Note, Holder agrees to be
bound by the terms hereof.

 

16. Documentary Stamp Taxes. All required Florida documentary stamp taxes due in
connection with this Note have been paid.

 

[Signature Page Follows]

 

 

B2-5


 

 



 

KINGFISH HOLDING CORPORATION,
a Delaware corporation

 

   By:

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title:

 

 



 

HOLDER:

 

_____________________________

James K. Toomey

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE NO. 12 OF
KINGFISH HOLDING CORPORATION]

 

 

B2-6


 

 

NOTICE OF EXERCISE

 

(To be executed by the Holder desiring to exercise the right to convert this
Note into shares of common stock, par value $0.0001 per share, of KINGFISH
HOLDING CORPORATION, a Delaware corporation)

 

The undersigned Holder of a Convertible Promissory Note (Note No. 12) hereby
elects to exercise his or her Optional Conversion Right, pursuant to the
provisions of the Note dated May 13, 2015 (as amended on December 15, 2015 of
shares of Common Stock into which the outstanding principal amount of, and
accrued and unpaid interest on, this Note is convertible at the Conversion Price
at the address set forth below.

 

Dated: _____________________ ,

 



Printed Name:

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 



  

(Signature must conform in all respects to the name of holder as specified on
the face of this Note.)

 

 

 B2-7

--------------------------------------------------------------------------------